Mahoney, J. (concurring).
I concur, but feel constrained to distinguish this case from Ball v State of New York (52 AD2d 47) wherein I dissented from the view that a position legislatively created can only be eliminated by legislation containing job or position identity similar to that in creative act. In Ball I expressed the view that the requisite "direct action” by the Legislature could be gleaned from other factors, such as budgetary elimination of any appropriation for the subject position, elimination of any appropriation for the department in which the subject position is located, a transference of all positions and employees and the moneys for their salaries to another department with the direction that the second department discharge all the duties of the department eliminated. In this case there is a complete absence of such particularity in *278the State purposes budget (L 1976, ch 50, enacted March 17, 1976). .
Koreman, P. J., Sweeney and Main, JJ., concur with Herlihy, J.; Mahoney, J., concurs in a separate opinion.
Order affirmed, without costs.